Case 1:19-cv-02530-RM-NRN Document 18 Filed 11/05/19 USDC Colorado Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

       Civil Action No. 1:19-cv-02530-DDD-NRN

       EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

               Plaintiff,
       v.

       CAREFREE/SCOTT FETZER COMPANY d/b/a Carefree of Colorado,

               Defendant.


                               ORDER OF RECUSAL


            A judge shall recuse himself “in any proceeding in which his impar-
       tiality might reasonably be questioned.” 28 U.S.C. § 455(a). Sec-
       tion 455(a) is self-enforcing on the part of the judge, In re McCarthey,
       368 F.3d 1266, 1269 (10th Cir. 2004), and “what matters is not the re-
       ality of bias or prejudice but its appearance,” Liteky v. United States,
       510 U.S. 540, 548 (1994). On review of the pleadings, the parties to this
       case, and the Corporate Disclosure Statement of Defendant Care-
       free/Scott Fetzer Company [Doc. 17], I conclude that I must recuse my-
       self.

            Accordingly, it is ORDERED that the Clerk of Court shall reassign
       this case to another judge by random draw.

       DATED: November 5, 2019             BY THE COURT:




                                           Hon. Daniel D. Domenico




                                          -1-
